Citation Nr: 0325136	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the lumbar spine.  

2.  Entitlement to an initial compensable rating for 
degenerative disc disease of the thoracic spine.  

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On February 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for degenerative 
joint disease of the lumbar and cervical 
spine and for degenerative disc disease 
of the cervical spine since his 
separation from the service in March 1999 
.  Obtain records from each health care 
provider the appellant identifies.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of the cervical, lumbar and 
thoracic spines.  The purpose of the 
examination is to determine the nature 
and extent of the disabilities at issue. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  

The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





